SECOND AMENDMENT
TO
AMENDED AND RESTATED
CONSULTING SERVICES AGREEMENT
BETWEEN
MARINER ENERGY, INC.
AND
DAVID S. HUBER


     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CONSULTING SERVICES AGREEMENT
(this "Second Amendment") is made and entered into by and between MARINER
ENERGY, INC. (the "Company") and David S. Huber ("Consultant").

W  I  T  N  E  S  S  E  T  H  :

     WHEREAS, (i) the Company and Consultant entered into that certain Amended
and Restated Consulting Services Agreement dated effective as of June 27, 1996
(the “Original Consulting Services Agreement”), and (ii) the Original Consulting
Services Agreement was amended pursuant to that certain First Amendment to
Amended and Restated Consulting Services Agreement effective as of October 1,
1999 (the “First Amendment”), by and between the Company and Consultant (the
Original Consulting Services Agreement as amended by the First Amendment is
referred to herein as the “Consulting Services Agreement”); and

     WHEREAS, the Company and Consultant desire to further amend the Consulting
Services Agreement as hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

     1.     Paragraph 3 of the Consulting Services Agreement is amended to read
in its entirety as follows:

“3.

RETAINER FEE

       For the period commencing on the Effective Date and ending on and
including December 31, 1999, COMPANY shall pay HUBER a daily retainer fee of
$850 per day worked, payable semi-monthly on or before the 1st and the 15th days
of each month.

       For the period commencing on January 1, 2000, and ending on and including
December 31, 2000, COMPANY shall pay HUBER a daily retainer fee of $885 per day
worked, payable semi-monthly on or before the 1st and the 15th days of each
month.

       For the period commencing on January 1, 2001, and ending on and including
September 30, 2002, COMPANY shall pay HUBER a daily retainer fee of $925 per day
worked, payable semi-monthly on or before the 1st and the 15th days of each
month.

       COMPANY hereby guarantees HUBER a minimum of 200 days’ retainer fee
during each year of this Agreement. Should HUBER and the Company mutually agree
that Huber may provide services directly for other parties during a year of this
Agreement, said services will be credited toward COMPANY’S guaranteed 200 days
per year.

       If, by the end of the ninth month of each year of this Agreement, COMPANY
has not paid HUBER for at least 100 days of service during such year, COMPANY
shall pay HUBER the difference between actual days paid and 100 days.

       If, by the last day of each such year, COMPANY has not paid HUBER for at
least 200 days of service during said year, COMPANY shall pay HUBER the
difference between actual days paid and 200 days.”


     2.     All references to “this Agreement” contained in the Consulting
Services Agreement shall be deemed to be a reference to the Consulting Services
Agreement, as amended by this Second Amendment.

     3.     This Second Amendment is made and will be performed under, and shall
be governed by and construed in accordance with, the law of the State of Texas.

     4.     Except as amended by this Second Amendment, the Consulting Services
Agreement shall remain in full force and effect.

     5.     This Second Amendment may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

     IN WITNESS WHEREOF, the Company and Consultant have executed this Second
Amendment to be effective as of January 1, 2000.

MARINER ENERGY, INC.

By:

--------------------------------------------------------------------------------

Scott D. Josey
Chairman of the Board "COMPANY"



--------------------------------------------------------------------------------

David S. Huber "EMPLOYEE"